Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 requires the firing temperature of the rubber coated aluminum silicate to be from 1200 to 2000 °C whereas claim 9 upon which it depends requires said temperature to be from 1400 to 1800 °C. As such, claim 11 does not further limit claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2013/0158325) in view of Sifontes et al. (Preparation of γ-alumina foams of high surface area employing the polyurethane sponge replica method). 
With regards to claims 9, 10 and 12-15, Kwon teaches a method of preparing a mixed manganese ferrite coated catalyst using a co-precipitation process. Abstract and Claim 1. The catalyst is used in a method of preparing 1,3-butadiene by oxidative dehydrogenation. ¶ 0001. The method includes immersing and coating a silicon carbide support with a mixed manganese ferrite, wherein the mixed manganese ferrite is MnFe2O4, and wherein the MnFe2O4 is diluted in water at a ratio of 1:10 (mixed oxide to water). Example 3 and Table 1. Alumina is a functionally equivalent to the silicon carbide as a support for the mixed oxide. ¶ 0030. It should be noted that the instant specification discloses that “alumina” is a possible “aluminum silicate.” ¶0024 of the instant specification pre-grant publication. The supported catalyst is then dried and fired at a temperature of 650 °C for 3 hours. Example 3. 
Kwon is silent with regards to the process steps regarding the support. 
Sifontes teaches a method of making alumina foams. Abstract. The alumina foam can be utilized as a support for catalytic application. p186, first col. The process includes 
Sifontes differs from the claimed invention in that the calcination temperature and duration are outside of the claimed invention.  Sifontes teaches that the calcination of the coated polyurethane takes place at a temperature of 600 °C for 6 hours. However, it’s been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. MPEP 2144.05.II.A. As such, this claim is not allowable over the teachings of the prior art. 
With regards to claims 16 and 17, the teachings of Kwon in view of Sifontes are as set forth in claim 9. Kwon teaches drying the catalyst coated on the supported at 60 °C, which falls outside of the claimed temperature range. Example 3. Kwon is silent with regards to the aerating step and the duration of the drying step.
The step of aeration after coating is known in the art. For example, Sifontes teaches blowing air on the coated sponge to remove excess slurry and subsequently dried it. p188, second col, and Methods section. As such, it would have been obvious to 
As for the temperature and duration of drying, it’s been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. MPEP 2144.05.II.A. As such, this claim is not allowable over the teachings of the prior art. Moreover, it is known that drying a catalyst after supporting it on a support is a result-effective variable in that it the heating leads to drying the final catalyst. Thus, it would have been obvious to one of ordinary skill in the art to optimize the duration and temperature to arrive to the final product. See MPEP 2144.05.II.B. 
With regards to claim 18, the teachings of Kwon in view of Sifontes are as set forth in claim 9. Kwon teaches that the supported catalyst is dried and fired at a temperature of 650 °C for 3 hours. Example 3.  Kwon is silent with regards to the claimed heating rate of the calcination step. However, one of ordinary skill in the art would have been above to compute the appropriate heating rate to arrive to 650 °C and benefit from the calcination step within the 3 hours taught by Kwon.

Response to Arguments
Applicant's arguments filed on 12/15/2020 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant presents one main arguments. Applicant alleges that the claimed invention is not obvious over the prior art of record. Remarks at p7. Specifically, Applicant pointed to the submitted affidavit by Dr. Suh (“Suh Declaration”) to support the assertion that the claimed step of firing the rubber coated alumina silicate at a temperature of 1,400 °C to 1,800 °C leads to unexpected results. 

Classification
Examples
Add. Comp.Example

1
6
1
Reaction conditions
Car (ppi)
15
15
15

GHSV (hr-1 butene)
250
250
250

T (°C)
340
340
340

O2/ butene
0.75
0.75
0.75

Steam/ butene
15
15
15

N2/ butene
3
3
3
Reaction results
X. butene
32.3
24.4
23.9

S.1,3-butadiene
96.3
88.4
84.2

Yield
31.1
21.6
20.1

S. C02
2.2
10.1
15.3


The Add. Comp. Example was “carried out in the same manner as described in Example 1 of the specification… except that a step of firing the porous rubber coated with aluminum silicate… was carried out at a firing temperature of 1,200 °C.” Id. (emphasis in original). Example 1 of the instant specification used polyurethane foam as a porous rubber having a pore distribution of 15 ppi and Kaolinite as the aluminum silicate. ¶89 of specification as filed. The metal oxide of Example 1 is zinc-iron oxide (ZnFe2O4) powder having a particle size of 250 μm. Id. at ¶91. Examples 5 and 6 replace the Zn and Fe of the metal oxide powder with Mg and Fe and Mn and Fe, respectively. Id. at ¶¶ 97-98. The final step of the catalyst-coated support included the step of elevating the temperature from 80 °C to 650 °C. Id. at 93.
Applicant points to “the butene conversion rate, butadiene selectivity, and yield” as well as “selectivity of CO2” in Table 1 asserts that they are all “yield are all significantly worse using the catalyst of the Additional Comparative Example” relative to Example 1. Remarks at 7. The selectivity of CO2 was pointed out with particularity as an indication of the unexpected results. Id. at 8. This argument is unpersuasive for the following reasons.
First, Example 1 is not commensurate in scope with the claimed invention. To establish unexpected results, the results must occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Specifically, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960); also see MPEP 716.02(d). Here, amongst other things, claim 9 allows the catalyst slurry to include any metal oxide whereas the Example 1 is specific to ZnFe2O4 with a particle size of 250 μm. Example 1 requires the firing of the coated catalyst to take place under a particular set of condition, which are not required by the claimed invention. Most importantly, Example 1 requires the temperature used in the firing of the coated aluminum silicate to be at 1600 °C, whereas the claimed range is from 1400 to 1800 °C. Only one example representing a temperature that is not within the claimed range was presented (i.e., 1200 °C). As such, Example 1 is not commensurate in scope with the claimed range; but even if it were, it does not provide sufficient data to establish the criticality of the claimed range.
In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Here, the closest prior art of record used MnFe2O4 whereas Example 1 uses ZnFe2O4. See Kwon at Example 3 and Table 1 and Example 1 of the instant application. Accordingly, the comparison is not to the closest prior art of record, and thus this argument fails. 
Lastly, the data presented does not establish that the temperature used in the firing step at issue is the cause of the differences in the properties shown in Table as alleged. Example 6 of the instant specification used Mn and Fe, which is what is used in Kwon, and does so using the same ratio as in Kwon. Moreover, Example 6 uses a temperature similar to that of Example 1. Comparing the properties of Example 6 and the Add. Comp. Example, it appears that the firing temperature at issue does not support the allegations of unexpected results. 
Applicant’s argument about the strength and durability resulting from the use of the claimed temperature is unsupported by any data. Furthermore, Sifontes specifically states that the method taught improves the mechanical strength of the ceramic foam as stated in the rejection above. 
For all the reasons stated above, the claimed invention is not patentable over the prior art of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736